Citation Nr: 1121269	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot rash. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to April 1953. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In September 2010, the Veteran appeared at the RO and testified via videoconference before the undersigned Veterans Law Judge.  In October 2010, the Board remanded the appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a bilateral foot rash is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since September 21, 2007, the effective date of service connection, the Veteran's bilateral pes planus has been productive of no more than mild symptoms that are relieved by orthotic inserts and rest; the clinical evidence does not demonstrate weight-bearing line over or medial to the great toe, and there is no inward bowing of the tendo Achilles, or pain on manipulation.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010). The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (West 2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's bilateral pes planus is rated 0 percent under Diagnostic Code 5276, which provides for a noncompensable rating where symptoms are mild and are relieved by a built-up shoe or arch support.  A higher 10 percent rating is awarded for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  The next higher rating of 30 percent is warranted for pes planus characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum rating of 50 percent is warranted where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71(a) , Diagnostic Code 5276 (2010).

Additionally, as the Veteran was found on VA examination in April 2008 to have mild hallux valgus and possible hammer toes, the Board finds that the diagnostic criteria pertaining to unilateral hallux valgus and hammertoes are also potentially applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282 (2010).  Diagnostic Code 5280 provides for a 10 percent rating for unilateral hallux valgus that is severe, if equivalent to amputation of the great toe, and a 10 percent rating for unilateral hallux valgus that is operated with resection of the metatarsal head.  Diagnostic Code 5282 provides for a noncompensable rating for hammer toe involving single toes, and a 10 percent rating for unilateral hammer toe involving all toes without claw foot.  38 C.F.R. § 4.71(a) (2010).

In considering the applicability of other diagnostic codes pertaining to the foot, the Board concludes that because there is no evidence of weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux rigidus (5281), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate other foot injury (5284), the diagnostic codes pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a (2010).

The RO granted service connection and assigned a noncompensable rating for that disability based upon a April 2008 VA examination in which the Veteran reported a history of chronic pes planus that had its onset in service.  Clinical evaluation revealed flat feet with considerable prominence of the navicular bone, particularly with respect to the left extremity.  The Veteran's Achilles calcaneus was found to be "surprisingly straight" and marked by a mild varus angulation, which was slightly more pronounced in the left foot.  Range of motion of the ankle and plantar flexion were within normal limits.  X-rays revealed evidence of minimal hallux valgus, possible hammertoes, retrocalcaneal spurring, ossific density changes in the vicinity of the medial aspect of the tarsal navicular bone, and osteoarthritis of the metatarsophalangeal joint associated with old trauma.  However, there were no signs of recent trauma or obvious pes planus. 

The April 2008 VA examiner noted that while the Veteran's orthopedic foot disability had persisted for decades, it had never particularly bothered or incapacitated him in any way.  Additionally, the examiner indicated that the Veteran's foot disability did not interfere with his activities of daily living or require him to wear special shoes or inserts.  However, that examiner expressly acknowledged that the conclusions were not supported by a review of the claims folder. 

The record thereafter shows that, in a January 2009 statement, the Veteran asserted that the VA examiner's report did not adequately show the severity of his service-connected foot disability.  Specifically, he contended that, in characterizing his pes planus as asymptomatic, the examiner failed to take into account his complaints of chronic painful motion with respect to both feet.  Additionally, the Veteran contended that, while he had not yet been fitted with orthotic devices at the time of the VA examination, a VA treating provider had since recommended shoe inserts for his foot pain and related symptoms.  The Board observes that the Veteran is competent to testify as to symptoms, such as foot pain on motion, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report the clinical recommendations made by his VA treating provider.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Subsequent VA medical records show that the Veteran has been prescribed orthotic inserts.  Additionally, those records show that he has undergone periodic VA podiatry consultations, which have yielded clinical findings of flat fleet, unequal weight bearing, and toe overlap, consistent with diagnoses of pes planus and hammertoes.  Additionally, vascular testing of the feet has revealed diminished pulses, bilaterally.  Foot cellulitis, ulcers, and drainage have not been shown.  Nor has there been any evidence of sensory abnormalities. 

The Veteran testified at his September 2010 hearing that he could no longer wear shoes without prescribed inserts.  However, he testified that when he went to the mall to walk for his diabetic condition, his feet felt the same after the walk as they did before the walk.  He also reported that they were "pretty well alright" the next morning after his mall walks.

Thereafter, VA treatment in October 2010 revealed flat feet with asymptomatic weight-bearing.  The Veteran had no new complaints and his feet were normal in appearance without cellulitis, ulcer, or drainage.  Sensory examination using the monofilament test was normal bilaterally and pedal pulses were diminished bilaterally.

The Veteran was afforded a second VA examination in January 2011.  He reported pain and discomfort in his feet, specifically indicating pain and occasional swelling in the big toe on his left foot.  He did not have any other specific complaints nor did he report limitation of ambulating or use of any other assistive devices such as canes, walkers, or special shoes.  On examination, pulses were diminished but capillary refill time was within normal limits.  Turgor and temperature were normal, and there was hair growth to the dorsum of the feet bilaterally.  Reflexes were intact, as was sensory monofilament examination with respect to both position and sensation.  There was no evidence of muscle atrophy or weakness on elevation or resistance.  Some thickening and discoloration of the toenails was observed, and there was a lesion to the left posterior ankle consistent with a skin tag.  

Orthopedic examination revealed ankle dorsiflexion to 5 degrees with the leg extended and to 10 degrees with the knee flexed.  There was no pain, limitation, or crepitus with range of motion testing, nor was any tenderness observed.  Range of motion of the first metatarsophalangeal joint revealed dorsiflexion of 90 degrees and plantar flexion of 20 degrees without pain, limitation, or restriction of motion, bilaterally.  The mid tarsal joint was flexible and the first metatarsal joint was flexible on its excursion dorsally and plantarly without restriction or pain.  There was 30 degrees of inversion and 10 degrees of eversion in the subtalar joint.  Off weightbearing, the Veteran appeared to have pes planus bilaterally.  Upon standing, there was no abnormal valgus or change in the normal architecture of the Achilles tendon, which appeared to be perpendicular to the ground to slight valgus, if at all.  The Veteran's gait and stride were normal.  Palpation of the hallux did not elicit pain, swelling, or tenderness.  X-rays taken weightbearing showed a decrease in the infracalcaneal declination angle and an increase in the talar declination angle.  There was some mid tarsal and forefoot compensation.  There was also a mild increase in the intermetatarsal angle consistent with a mild hallux valgus, however, the first metatarsophalangeal joint appeared to be without subchondral sclerosis and without exostosis.
Based on examination of the Veteran and a thorough review of the claims file, the examiner diagnosed bilateral pes planus that was asymptotic and without limitation to the Veteran's activities.  The examiner also indicated that a nerve conduction study or EMG was not warranted, particularly due to the fact that the Veteran was on anticoagulant therapy.

Diagnostic Code 5276 provides for a 0 percent rating for mild pes planus when the symptoms are relievable by built-up shoe or arch support.  A 10 percent rating is warranted for moderate pes planus, manifested by the weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a (2010).

The Board finds that the evidence of record does not support a higher rating for pes planus under Diagnostic Code 5276.  The medical evidence of record shows that the Veteran's pes planus is no more than mild in severity, which is consistent with the assigned 0 percent disability rating.  VA medical records and examination reports indicate bilateral pes planus that is asymptomatic with weight-bearing.  The Veteran has consistently been noted to ambulate without difficulty and the January 2011 VA examiner indicated no limitation of activity.  The January 2011 examiner noted a normal gait and stride and, during his March 2011 hearing, the Veteran testified that he walked for exercise and experienced no change in his foot disability after walking.  His testimony suggests that any foot symptoms he may experience are relieved with use of orthotics and rest.  Moreover, although the Veteran has reported foot pain with walking, no pain was elicited with range of motion testing during VA examinations, nor was there objective evidence of tenderness, swelling, or pain on manipulation.  Additionally, a January 2011 imaging report indicates pes planus of the right foot that is mild in severity, and, although the report indicates greater involvement of the left foot, the overall evidence of record does demonstrate left foot symptoms that are more than mild in severity.  

Therefore, the Board finds that the criteria for a compensable rating for bilateral pes planus are not met.  The Board finds that the disability is not shown to be moderate in degree.  The evidence of record does not show clinical findings of weight-bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation of the feet.  During the January 2011 examination, the Achilles tendon was described as perpendicular to the ground to slight valgus, if at all, and no abnormal valgus or change in the normal architecture of the Achilles tendon was observed upon standing.  While the Veteran has been found on VA examination to have cystic degenerative changes of the tarsal navicular in the left foot and osteoarthritic changes bilaterally, those findings are not sufficient to warrant a higher rating in the absence of other findings.  Nor have they been clinically related to his service-connected pes planus.  The Board therefore finds that the evidence of record does not support a disability rating of 10 percent under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2010).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In this case, the Board finds that there is no basis for assignment of any higher rating on the basis of functional loss due to pain during the relevant time period.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, particularly on manipulation, is contemplated in the rating criteria of Diagnostic Code 5276.  There is also no basis for assignment of any higher rating based on functional loss due to pain during flare-ups or with repeated activity, as the results of the April 2008 and January 2011 VA examinations are negative for any evidence of flare-ups, any additional limitation of motion following repetitive movement, or any problems affecting gait or other functional limitations.  The other evidence of record also contains no objective showing of any functional loss due to pain and weakness that has caused disability.  Additionally, weakened movement, excess fatigability, and incoordination have not been shown for either foot.  The Board finds that the evidence does not show that any additional functional limitation is present that raises the Veteran's level of disability to the level that would warrant a higher rating. 

The Board also finds that the Veteran is not entitled to a higher rating under the diagnostic criteria pertaining to hallux valgus or hammer toes.  While mild hallux valgus and possible hammertoes were noted during VA examinations in April 2008 and January 2011, the evidence does not show severe hallux valgus equivalent to amputation of the toe or operated with resection of the metatarsal head, or hammer toe involving all toes unilaterally.  There have been no findings of hallux valgus or hammertoes sufficient to support a finding that those conditions are severe as required to warrant a 10 percent rating under Diagnostic Code 5280 or Diagnostic Code 5282.  The Board therefore finds that the Veteran's hallux valgus and hammertoes are currently properly incorporated in his evaluation for his flat feet.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5282 (2010). 

In sum, the Board finds that the symptoms of the Veteran's bilateral pes planus most nearly approximate the criteria for a 0 percent rating under Diagnostic Code 5276.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Fenderson v. West, 12 Vet. App. 119 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).

In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's bilateral pes planus, but findings supporting a compensable rating have not been documented.  In addition, it has not been shown that the service-connected bilateral pes planus has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the preponderance of the evidence demonstrates that the Veteran's bilateral pes planus warrants no more than a 0 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2007 and February 2009; a rating decision in April 2008; and a statement of the case in August 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for bilateral pes planus is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a bilateral foot rash.

The Board notes that the Veteran indicated in his March 2011 substantive appeal that he desired a hearing before the Board at his local regional office in conjunction with his claim.  As that hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

The Board also observes that the record indicates ongoing dermatological treatment with a private physician.  As the Veteran has put the VA on notice that private records exist pertaining to his skin disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action: 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his skin disability of the feet.  All attempts to obtain the records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2. After the above development has been completed, schedule the Veteran for a videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


